Citation Nr: 0603186	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  99-12 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ocular albinoidism.

2.  Entitlement to an initial disability rating in excess of 
20 percent for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 
10 percent for a right ankle disability.

4.  Entitlement to an initial disability rating in excess of 
10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to May 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 1997 and January 2001 rating decisions of 
the St. Petersburg, Florida Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  In the 
August 1997 rating decision, the RO denied service connection 
for ocular albinoidism.  The RO granted service connection 
for bilateral hearing loss and for residuals of sprains of 
the right and left ankles, and assigned initial disability 
ratings of 10 percent for hearing loss and 0 percent for each 
ankle.  In the January 2001 rating decision, the RO increased 
the ratings, effective from the date of service connection, 
to 20 percent for hearing loss and 10 percent for each ankle.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does not...abrogate 
the pending appeal..."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the veteran has an ongoing appeal of the 
ratings assigned for his hearing loss and ankle disabilities.

In October 2003, the Board remanded the case for the 
development of additional evidence.  Additional evidence has 
been obtained, and the case has been returned to the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has ocular albinoidism that is congenital.

3.  From May 9, 1997, audiological testing has not shown 
hearing impairment in excess of VI in the right ear and IV in 
the left ear.

4.  From May 9, 1997, residuals of right ankle sprain have 
been manifested by no more than moderate limitation of motion 
and pain with prolonged activity.

5.  From May 9, 1997, residuals of left ankle sprain have 
been manifested by no more than moderate limitation of motion 
and pain with prolonged activity.


CONCLUSIONS OF LAW

1.  The veteran's ocular albinoidism is not a disease or 
injury for which service connection may be granted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).

2.  From May 9, 1997, the veteran's bilateral hearing loss 
has not warranted a rating in excess of 20 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.10, 4.85, Tables VI and VII (2005).

3.  From May 9, 1997, the veteran's right ankle disability 
has not warranted a rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2005).

4.  From May 9, 1997, the veteran's left ankle disability has 
not warranted a rating in excess of 10 percent.  Id.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notices provided in April 
2003 and February 2004 fulfill the requirements under the 
VCAA to notify the veteran regarding the development of 
relevant evidence, including the requirement to notify the 
veteran to submit all pertinent evidence in his possession.  
VA has conducted all appropriate development of evidence 
relevant to this case, and has secured all available 
pertinent evidence.  

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the 2003 and 2004 VCAA letters after 
the initial adverse rating decision of August 1997.  VA 
followed proper procedures, however, in subsequent actions.  
The Board remanded the case in October 2003.  The RO provided 
the required notices in 2003 and 2004.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  To the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds such 
error to be harmless error that would not reasonably affect 
the outcome of the case.

Service Connection for Ocular Albinoidism

The veteran is seeking service connection for a bilateral eye 
condition manifested by sensitivity of the eyes to light.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Congenital or developmental defects as such are not 
considered diseases or injuries for purposes of VA service 
connection and compensation.  38 C.F.R. § 3.303(c).

During service, in August 1996, the veteran had an 
ophthalmology consultation to address a scar on his right 
eyelid.  At the same time, he indicated that his eyes were 
sensitive to light.  The examiner observed that the veteran's 
irises were light blue and diaphanous.  The examiner found 
that the veteran had congenital iris hypoplasia and ocular 
albinoidism, with resultant chronic photosensitivity.  The 
examiner indicated that sunglasses were medically necessary 
for the veteran when he was outdoors.

The veteran was diagnosed during service with ocular 
albinoidism, and his photosensitivity was attributed to that 
condition.  The diagnosing physician stated that the 
condition was congenital, and the claims file does not 
contain any contradictory medical finding or opinion.  As the 
ocular albinoidism is congenital, service connection cannot 
be established for it.

The veteran has asserted that his photosensitivity was 
aggravated in service, as he was not provided proper sun 
protection for his eyes.  Under certain circumstances, 
service connection based on aggravation in service may be 
granted for an injury or disease that exists prior to service 
and increases in disability during service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2002).  As a 
congenital defect is not considered a disease or injury for 
VA benefits purposes, however, it is not subject to service 
connection based on aggravation during service.

The preponderance of the evidence indicates that the 
veteran's ocular albinoidism is congenital, and thus not a 
disease or injury for which service connection may be granted 
based on incurrence or aggravation in service.  The Board 
therefore denies service connection for that condition.

Rating for Hearing Loss

During the veteran's service, his bilateral hearing loss was 
diagnosed, and he was fitted with hearing aids.  The RO 
established service connection for the hearing loss effective 
from May 9, 1997, the day after the veteran's separation from 
service.  The veteran appealed the 10 percent disability 
rating that the RO assigned in the August 1997 rating 
decision.  In the January 2001 rating decision, the RO 
changed the rating effective from May 1997 to 20 percent.  
The veteran has continued his appeal, seeking an initial 
rating higher than 20 percent.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the May 1997 effective 
date of the grant of service connection, and will consider 
whether staged ratings are warranted.

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85.  To find the 
appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII.  Tables VI and VII are reproduced below.


	(CONTINUED ON NEXT PAGE)



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


	(CONTINUED ON NEXT PAGE)


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

The report of a January 1997 service medical examination of 
the veteran included results of audiological testing of 
puretone thresholds.  No speech audiometry was reported.  At 
that time, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
60
70
LEFT
20
30
55
65
70

The puretone threshold average was 55 decibels in the right 
ear and 55 decibels in the left ear.

The veteran had a VA audiological evaluation in April 1997, 
prior to his separation from service.  On that testing, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
60
75
LEFT
25
35
55
65
80

The puretone threshold average was 56 decibels in the right 
ear and 59 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and of 88 percent in the left ear.  The hearing 
impairment levels were IV in the right ear and III in the 
left ear.  The test results were consistent with a 10 percent 
rating.

The veteran had VA follow-up for his hearing loss after 
service, and VA practitioners continued to prescribe and fit 
hearing aids for him.  On a VA audiological evaluation in 
July 1999, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
60
60
85
LEFT
30
45
63
70
80

The puretone threshold average was 64 decibels in the right 
ear and 64 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 66 percent in the 
right ear and of 82 percent in the left ear.  The hearing 
impairment levels were VI in the right ear and IV in the left 
ear.  The test results were consistent with a 20 percent 
rating.

On a VA audiological evaluation in February 2001, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
70
80
LEFT
25
40
60
70
80

The puretone threshold average was 63 decibels in the right 
ear and 63 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 percent in the left ear.  The hearing 
impairment levels were II in the right ear and II in the left 
ear.  The test results were consistent with a 0 percent 
rating.

In the October 2003 remand, the Board noted that test results 
over time had shown varying levels of hearing loss.  On 
remand, the Board requested new testing and a review of the 
previous test results, with an opinion as to whether the 
veteran's hearing had improved or worsened, and explanations 
of inconsistencies between some of the test results.

On VA audiological evaluation in September 2004, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
70
75
LEFT
35
45
60
70
85

The puretone threshold average was 62 decibels in the right 
ear and 65 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 84 percent in the left ear.  The hearing 
impairment levels were IV in the right ear and III in the 
left ear.  The test results were consistent with a 10 percent 
rating.

The examiner reviewed and considered the results of 
audiological testing of the veteran since his service.  The 
examiner found that the puretone threshold results were 
fairly consistent over the tests, and that the most 
significant variance was the finding of 66 percent speech 
recognition in the right ear in the July 1999 testing.  The 
examiner provided the opinion that the 66 percent finding had 
probably been an anomaly due to error, and that the remainder 
of the tests were consistent and appeared reliable.  The 
examiner found that the veteran's hearing did not appear to 
have significantly worsened over time.

From 1997 through the present, audiological testing has not 
shown hearing impairment that would warrant a rating in 
excess of 20 percent for the veteran's hearing loss.  
Therefore, for the entire period since separation from 
service, the claim for a higher rating is denied.

Ratings for Ankle Disabilities

The veteran has service-connected disabilities of both ankles 
residual to sprains during service.  He appealed the initial 
noncompensable ratings assigned for each ankle in 1998, and 
continued the appeal after the RO changed the initial ratings 
to 10 percent each in 2001.

The RO has evaluated the ankle disabilities under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, limitation of motion of the 
ankle rated at 10 percent if moderate, and 20 percent if 
marked.  Normal ranges of motion of the ankle are to 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2005).

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In a March 1997 VA examination prior to separation from 
service, the veteran reported occasional pains in both 
ankles, worse in the left.  There was no swelling or 
deformity of the ankles on examination.  X-rays showed 
evidence of old trauma around the veteran's ankle joints.

On VA examination in July 1999, the veteran reported pain in 
both ankles, worse in the left, with activity.  Examination 
revealed slight tenderness to palpation of the left ankle.  
The ranges of motion of both ankles were to 15 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  X-rays 
showed mild degenerative changes in both ankles.

On VA examination in September 2004, the veteran reported 
that he was employed as a correctional officer, and that he 
did some additional work in yard maintenance.  He indicated 
that he had developed gout that occurred periodically in his 
ankles, and that he took medication for it.  He related that 
he had aching in his ankle after prolonged standing or 
walking.  He stated that the pain was relieved with rest.  He 
reported that presently his ankles bothered him every day, 
but that he was able to perform all of his work and other 
activities without any functional limitations.  He denied 
having decreased endurance because of symptoms in the ankles.

On examination, the ankle joints were not tender or swollen.  
The ranges of motion of the right ankle were dorsiflexion to 
4 degrees actively and 8 degrees passively, and plantar 
flexion to 45 degrees actively and 48 degrees passively.  The 
ranges of motion of the left ankle were dorsiflexion to 5 
degrees actively and 7 degrees passively, and plantar flexion 
to 35 degrees actively and 40 degrees passively.  The 
examiner concluded that the veteran had pain in his ankles 
after heavy activity, but that he was minimally limited by 
the symptoms in his ankles.

From 1997 forward, the limitation of motion of the veteran's 
ankles has been no more than moderate.  His ankle 
disabilities have not produced pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  The manifestations of his right and left 
ankle disabilities have not warranted a rating in excess of 
10 percent for either ankle.




ORDER

Entitlement to service connection for ocular albinoidism is 
denied.

From May 9, 1997, entitlement to a rating in excess of 20 
percent for bilateral hearing loss is denied.

From May 9, 1997, entitlement to a rating in excess of 10 
percent for a right ankle disability is denied.

From May 9, 1997, entitlement to a rating in excess of 10 
percent for a left ankle disability is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


